COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                             MEMORANDUM ORDER ON REHEARING

Appellate case name:      Shakeel Uddin v. Jacqueline K. Cunningham Deputy Receiver of
                          Southern Title Insurance Corporation and Southern Title Insurance
                          Corporation

Appellate case number:    01-18-00002-CV

Trial court case number: 2012-29600

Trial court:              334th District Court of Harris County

Date motion filed:        September 13, 2019

Party filing motion:      appellant, Shakeel Uddin

       It is so ordered that the motion for rehearing is DENIED.

Judge’s signature: __/s/ Richard Hightower________________________________
                   Acting for the Court

Panel consists of Justices Lloyd, Kelly, and Hightower.


Date: __October 15, 2019__________________